UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 31, 2016 H.B. FULLER COMPANY (Exact name of registrant as specified in its charter) Minnesota 001-09225 41-0268370 (State or other jurisdiction of incorporation) (Commission file number) (I.R.S. Employer Identification No.) 1200 Willow Lake Boulevard P.O. Box 64683 St. Paul, MN 55164-0683 (Address of principal executive offices, including zip code) (651) 236-5900 (Registrant’s telephone number,including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item7.01. Regulation FD Disclosure On January 31, 2016, H.B. Fuller Company (the “Company”) issued a press release announcing its 2016 Analyst and Investor Day presentation to be held and simultaneously webcast on Wednesday, February 3, 2016 from 9:00 a.m. to 12:00p.m., EST, in New York City. The press release is furnished as Exhibit 99.1 to this Current Report on Form 8-K and is incorporated by reference into this Item7.01. The slides from the 2016 Analyst and Investor Day presentation are furnished as Exhibit 99.2 to this Current Report on Form 8-K and are incorporated by reference into this Item7.01. Item9.01. Financial Statements and Exhibits. (d) Exhibits. 99.1 Press release, dated January 31, 2016, issued by H.B. Fuller Company 99.2 H.B. Fuller 2016 Analyst and Investor Day presentation slides, dated February 3, 2016 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. Date: February 3, 2016 H.B. FULLER COMPANY By: /s/ Timothy J. Keenan Timothy J. Keenan Vice President, General Counsel and Corporate Secretary EXHIBIT INDEX Exhibit No. Description Press release, dated January 31, 2016, issued by H.B. Fuller Company H.B. Fuller 2016 Analyst and Investor Day presentation slides, dated February 3, 2016
